
	
		II
		110th CONGRESS
		2d Session
		S. 2567
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2008
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide Federal reimbursement to State and local
		  governments for a limited sales, use, and retailers’ occupation tax
		  holiday.
	
	
		1.Short titleThis Act may be cited as the
			 Sales Tax Holiday Act of
			 2008.
		2.State and local
			 sales tax relief for consumers
			(a)In
			 generalThe Secretary shall reimburse each State for 60 percent
			 of the amount of State and local sales tax payable and not collected during the
			 sales tax holiday period.
			(b)Determination
			 and timing of reimbursement
				(1)Predetermined
			 amountNot later than May 1, 2008, the Secretary shall pay to
			 each State an amount equal to the sum of—
					(A)(i)60 percent of the
			 amount of State and local sales tax payable and collected in such State during
			 the same period in 2007 as the sales tax holiday period, times
						(ii)an acceleration factor equal to
			 1.73, plus
						(B)an amount equal
			 to 1 percent of the amount determined under subparagraph (A) for State
			 administrative costs.
					(2)Reconciliation
			 amountNot later than July 1, 2008, the Secretary shall pay to
			 each electing State under subsection (c)(2) an amount equal to the excess (if
			 any) of—
					(A)60 percent of the
			 amount of State and local sales tax payable and not collected in such State
			 during the sales tax holiday period, over
					(B)the amount
			 determined under paragraph (1)(A) and paid to such State.
					(c)Requirement for
			 reimbursementThe Secretary may not pay a reimbursement under
			 this section unless—
				(1)the chief
			 executive officer of the State informs the Secretary, not later than March 1,
			 2008, of the intention of the State to qualify for such reimbursement by not
			 collecting sales tax payable during the sales tax holiday period,
				(2)in the case of a
			 State which elects to receive the reimbursement of a reconciliation amount
			 under subsection (b)(2)—
					(A)the chief
			 executive officer of the State informs the Secretary and the Director of
			 Management and Budget and the retail sellers of tangible property in such
			 State, not later than March 1, 2008, of the intention of the State to make such
			 an election,
					(B)the chief
			 executive officer of the State informs the retail sellers of tangible property
			 in such State, not later than March 1, 2008, of the intention of the State to
			 make such an election and the additional information (if any) that will be
			 required as an addendum to the standard reports required of such retail sellers
			 with respect to the reporting periods including the sales tax holiday
			 period,
					(C)the chief
			 executive officer reports to the Secretary and the Director of Management and
			 Budget, not later than June 1, 2008, the amount determined under subsection
			 (b)(2) in a manner specified by the Secretary,
					(D)if amount
			 determined under subsection (b)(1)(A) and paid to such State exceeds the amount
			 determined under subsection (b)(2)(A), the chief executive officer agrees to
			 remit to the Secretary such excess not later than July 1, 2008, and
					(E)the chief
			 executive officer of the State certifies that such State—
						(i)in
			 the case of any retail seller unable to identify and report sales which would
			 otherwise be taxable during the sales tax holiday period, shall treat the
			 reporting by such seller of sales revenue during such period, multiplied by the
			 ratio of taxable sales to total sales for the same period in 2008 as the sales
			 tax holiday period, as a good faith effort to comply with the requirements
			 under subparagraph (B), and
						(ii)shall not treat
			 any such retail seller of tangible property who has made such a good faith
			 effort liable for any error made as a result of such effort to comply unless it
			 is shown that the retailer acted recklessly or fraudulently,
						(3)in the case of
			 any home rule State, the chief executive officer of such State certifies that
			 all local governments that impose sales taxes in such State agree to provide a
			 sales tax holiday during the sales tax holiday period,
				(4)the chief
			 executive officer of the State agrees to pay each local government’s share of
			 the reimbursement (as determined under subsection (d)) not later than 20 days
			 after receipt of such reimbursement, and
				(5)in the case of
			 not more than 20 percent of the States which elect to receive the reimbursement
			 of a reconciliation amount under subsection (b)(2), the Director of Management
			 and Budget certifies the amount of the reimbursement required under subsection
			 (b)(2) based on the reports by the chief executive officers of such States
			 under paragraph (2)(C).
				(d)Determination
			 of reimbursement of local sales taxesFor purposes of subsection
			 (c)(4), a local government’s share of the reimbursement to a State under this
			 section shall be based on the ratio of the local sales tax to the State sales
			 tax for such State for the same time period taken into account in determining
			 such reimbursement, based on data published by the Bureau of the Census.
			(e)DefinitionsFor
			 purposes of this section—
				(1)Home rule
			 StateThe term home rule State means a State that
			 does not control imposition and administration of local taxes.
				(2)LocalThe
			 term local means a city, county, or other subordinate revenue or
			 taxing authority within a State.
				(3)Sales
			 taxThe term sales tax means—
					(A)a tax imposed on
			 or measured by general retail sales of taxable tangible property, or services
			 performed incidental to the sale of taxable tangible property, that is—
						(i)calculated as a
			 percentage of the price, gross receipts, or gross proceeds, and
						(ii)can or is
			 required to be directly collected by retail sellers from purchasers of such
			 property,
						(B)a use tax,
			 or
					(C)the Illinois
			 Retailers’ Occupation Tax, as defined under the law of the State of Illinois,
			 but excludes any tax payable with respect to food and beverages sold for
			 immediate consumption on the premises, beverages containing alcohol, and
			 tobacco products.
					(4)Sales tax
			 Holiday periodThe term sales tax holiday period
			 means the period beginning after April 3, 2008, and ending before April 14,
			 2008.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(6)StateThe
			 term State means any of the several States, the District of
			 Columbia, or the Commonwealth of Puerto Rico.
				(7)Use
			 taxThe term use tax means a tax imposed on the
			 storage, use, or other consumption of tangible property that is not subject to
			 sales tax.
				
